Title: From James Madison to Rufus King, 27 October 1801
From: Madison, James
To: King, Rufus


Sir,Department of State Washington 27th. October 1801
I beg leave to call your attention to the enclosed letter from the Collector of New York and the protest to which it refers. The American protection, with which the unhappy seaman therein mentioned was provided, raises a presum[p]tion at least that he was one of our citizens, as his shipment at Amsterdam, a place hostile to Great Britain, discountenances the idea of his being her subject. But his allegiance does not seem to have formed a motive with those by whom he was forced out of his ship: and the right of search, far as it has been lately extended, has never I believe been argued to involve that of seeking and arresting mere criminals on board of neutral vessels. It is now a long while since the vengeance of that country has steadily pursued the actors in the tragedy of the Hermione, and many dreadful examples of their punishment have been given: it therefore appears high time that the scene should be closed, at least as far as the tranquillity and security of foreingers [sic] and their vessels are concerned. For the rest I am well assured, that your humanity will impel you to every useful exertion to protect the individual in question, if indeed his fate shall not have been already decided. With the highest respect and esteem, I have the honor to be, Sir, Your most Obedt. servt.
James Madison
 

   RC (CSmH); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM.


   David Gelston to JM, 20 Oct. 1801.


   Following a mutiny aboard HMS Hermione in 1797, British officials conducted a dogged search for the dispersed crew members, many of whom had signed on American merchantmen and naval vessels (Dudley Pope, The Black Ship [London, 1963], pp. 274–85). For the controversy involving one of these sailors, Jonathan Robbins, in Charleston, South Carolina, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:273 and n. 1, and PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:229–30.

